Exhibit 3.2 Amendment #2 to AMENDED AND RESTATED BYLAWS OF THE SOUTH FINANCIAL GROUP, INC. May 16, 2010 A new Section 2.18 shall be added to the Amended and Restated Bylaws of The South Financial Group, Inc. as follows: 2.18 Control Share Acquisitions. Article 1 of Chapter 2 of Title 35 of the South Carolina Code of Laws, as amended, does not apply to control share acquisitions of shares of the corporation. Effective as of May 16, 2010 The South Financial Group, Inc. By: /s/ William P. Crawford, Jr. William P. Crawford, Jr., Corporate Secretary
